DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 06/21/2022 that " Applicant notes that the presently claimed invention is based on a process including a combination of a certain direction of ELO mask (for example, a stripe mask in a direction of a- axis on the c-plane substrate) and a growth condition that is a supply rate limiting state (See [0011], Example 1, 2 and comparative example 1 in the specification as originally filed). Applicant respectfully submits that Takatsuka fails to disclose both the certain direction of ELO mask and a growth condition that is a supply rate limiting state, and as such, Takatsuka necessarily fails to teach the above-noted features of claim 1. In view of the above, Applicant respectfully submits that Takatsuka fails to disclose, suggest, or otherwise render obvious the above-noted features of claim 1. Accordingly, claim 1 is patentable over Takatsuka.”.
However, the examiner disagrees. As in claim 1, “crystalline oxide film, comprising: a lateral growth area including a corundum structure, the lateral growth area is substantially free from a facet growth area”.  Applicant is talking about combination of “a certain direction of ELO mask”. There is no ELO mask mentioned in the claim. What has been mentioned in the claim is that crystalline oxide film which has lateral growth area with conundrum structure, lateral growth area is almost free of facet growth area. TAKATSUKA teaches crystalline laminated structure (the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component) in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction. Comparing the invention as in claim 1 with the inventions disclosed in TAKATSUKA, the epitaxial layers disclosed in TAKATSUKA correspond to the “crystalline oxide film” of claim 1. Further, from the above description of documents TAKATSUKA, it is recognized that the epitaxial layers grow by the same method in the inventions disclosed in TAKATSUKA as in the present invention. Therefore, it is presumed that the inventions disclosed in TAKATSUKA satisfy the recitation of claim 1 wherein “the transverse growth region does not substantially include a facet growth region”. Therefore, there is no difference between the two inventions. Hence applicant’s arguments are not persuasive. Accordingly, the action is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 5 U.S.C. 102(a)(1) as being anticipated by TAKATSUKA et al. (FP: JP 2016-100592 A), herein after TAKATSUKA.
Regarding claim 1, TAKATSUKA teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure, the lateral growth area is substantially free from a facet growth area. (FIG. 1-4 and their description (Paragraphs [0009], [0018] discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used)
Regarding claim 2, TAKATSUKA  teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure, a crystal-growth direction of the lateral growth area is parallel or approximately parallel to the c- axis in FIG. 1-4 and their description (Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used).
Regarding claim 3, TAKATSUKA teaches the crystalline oxide film according to claim 1, wherein the lateral growth area is substantially free from a dislocation line n FIG. 1-4 and their description. A dislocation line can be any line in FIG. 1 or Fig.4 which is free from lateral growth area. Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used. Paragraphs [0004] and [0009] and the crystals grow by the same method as described. Therefore, it is presumed that there is no difference with respect to dislocation lines.)
Regarding claim 4, TAKATSUKA teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure; at least a part of the lateral growth area including a crystalline oxide that is formed by bonding a first crystalline oxide and a second crystalline oxide, and the first crystalline oxide and the second crystalline oxide are crystal-grown in a direction that is parallel or approximately parallel to the c-axis.  (Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used. An m-plane sapphire substrate or the like is used as described here. Therefore, the crystal growth direction of the transverse growth region constitutes the c-axis direction or substantially the c-axis direction). 
Regarding claim 5, TAKATSUKA  teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure, at least a part of the lateral growth area including a crystalline oxide that is formed by bonding a first crystalline oxide and a second crystalline oxide, and the first crystalline oxide and the second crystalline oxide are crystal-grown in a different crystal- growth rate to each other, in a direction that is parallel or approximately parallel to the c-axis (crystals usually grow at different growth rates, and thus do not amount to significant difference).
Regarding claim 6, TAKATSUKA teaches a crystalline oxide film, comprising: an epitaxial layer having a corundum structure; a crystalline oxide that is formed by bonding a first crystalline oxide and a second crystalline oxide that are crystal-grown in a direction that is parallel or approximately parallel to the c-axis, the epitaxial layer that is provided on a bonding surface of the first crystalline oxide and the second crystalline oxide (Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used; and the epitaxial layer is formed by the mist CVD method).
Regarding claim 7, TAKATSUKA  teaches a crystalline oxide film, comprising: an epitaxial layer having a corundum structure; a crystalline oxide that is formed by bonding a first crystalline oxide and a second crystalline oxide that are crystal-grown in a different growth rate to each other, in a direction that is parallel or approximately parallel to the c-axis, the epitaxial layer that is provided on a bonding surfaced of the first crystalline oxide and the second crystalline oxide (Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used).
Regarding claim 8, TAKATSUKA teaches the crystalline oxide film according to claim 1 wherein the crystalline oxide film includes at least one or more metal selected from a metal of period 4 to period 6 of the periodic table (Paragraph [0035]).
Regarding claim 9, TAKATSUKA teaches the crystalline oxide film according to claim 1 wherein the crystalline oxide film includes at least one metal selected from gallium, indium, rhodium and iridium (Paragraph [0035]).
Regarding claim 10, TAKATSUKA teaches the crystalline oxide film according to claim 1, wherein the crystalline oxide contains a-Ga203 or a mixed crystal of a-Ga203 as a major component (Paragraph [0042]).
Regarding claim 11, TAKATSUKA teaches a semiconductor device, comprising: the crystalline oxide film according claim 1 (claim 11).
Regarding claim 12, TAKATSUKA teaches the semiconductor device of claim 11, wherein the crystalline oxide film is a semiconductor film that contains a dopant (Paragraph [0039]).
Regarding claim 13, TAKATSUKA teaches the semiconductor device of claim 11, wherein the semiconductor device is a power device (Paragraph [0005]).
Regarding claim 14, TAKATSUKA teaches the semiconductor device according to claim 11, wherein the semiconductor device is a power module, an inverter, or a converter (Paragraph [0005]).
Regarding claim 15, TAKATSUKA teaches a semiconductor system, comprising: the semiconductor device according claim 11 (claim 11).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828